DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-20, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 12, the recitation, “removing contaminants from the respective portion” is indefinite for being inconsistent with the remaining limitations which shows that there should be portions.
The recitation, “by the respective NGL extraction unit” is indefinite for being inconsistent with the remaining limitations which shows that the recitation should be --by the respective NGL extraction units--.
The recitation, “from the respective cleaned natural gas stream” is indefinite for being inconsistent with the remaining limitations which shows that the recitation should be --from the respective cleaned natural gas streams--.
The recitation, “providing the light natural gas streams from the cooling stages of the two or more trains” is indefinite from being inconsistent with the previously recited respective streams and it is not clear if these are the same streams or must be different streams.
In regard to claim(s) 13, the recitation, “an end flash unit arranged to receive” is indefinite for being incomplete and illogical and unclear what structure this includes or excludes.
The recitation, “providing at least a portion of the at least one end flash stream as part of the additional feed stream” is indefinite since there is no previously recited additional feed stream.
In regard to claim 14, 15, 20, 22, the recitation of “the additional feed stream” is indefinite since there is no previously recited additional feed stream.
In regard to claim 15, the recitation, “receiving of at least one of the light natural gas streams and the least one end flash stream by the nitrogen removal stage” is unclear how to interpret the receiving “of”.
Further, the recitation, “the received stream” lacks proper antecedent basis.
The recitation, “as the additional feed stream” is indefinite since there is no previously recited additional feed stream.
	In regard to claim 20, the recitation, “the step of receiving respective portions” is indefinite for inappropriately reintroducing respective portions.  The recitation should read -- the step of receiving the respective portions--.
	the recitation, “receiving the portions at a feed pressure” is indefinite for being unclear what portions are being recited.  The recitation should read -- receiving the respective portions at a feed pressure--.
	In regard to claim 22, the recitation of claim 22 is not consistent with the recitations of claim 12, since claim 12 states that the light natural gas streams are sent to the additional cooling stage and therefore it is unclear how these can be sent to the additional cooling stage and also be retained.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-16, 18-19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (WO 2015/076975) provided by the applicant.
	In regard to claim 12, Yi teaches a method of operating a liquid natural gas plant (page 5, line 5, “plant”, see the system as described by the rejection below, hereafter “system” for simplicity) comprising two or more parallel treatment and liquefaction trains (page 5, line 5 - see “more than one trains” includes two, three, four trains, etc, hereafter referred to for notation simplicity as “trains”; also see page 10, line 25) and an additional cooling stage (19), wherein each train comprises a gas treatment stage (2), a cooling stage (at least 4, 7) comprising a natural gas liquids (NGL) extraction unit (4), the method further comprising: 
receiving respective portions (1) of a contaminated natural gas feed stream (raw gas, in 1, page 1, line 25, page 4, line 3-8) by the two or more trains in parallel (trains); 
removing contaminants (page 4, line 5-8) from the respective portions (1) of the contaminated natural gas feed streams (raw gas) by the respective gas treatment stage (2) to generate respective cleaned natural gas streams (to 4), 
cooling at least part of the respective cleaned natural gas streams (to 4) by the respective cooling stage (4, 7) to generate  respective at least partially liquefied natural gas streams (page 4, line 22 “methane rich liquid stream is produced”), wherein the cooling comprises extracting natural gas liquids (page 4, line 9-13 “natural gas liquids (NGL) 5”) by the respective NGL extraction units (4) from the respective cleaned natural gas streams (to 4) to generate respective light natural gas streams (portion to 7, also portion to 7 sent to 19, page4, line 14-15); and 
providing the light natural gas streams (portion to 7, also portion to 7 sent to 19) from the cooling stages of the two or more trains (trains) to the additional cooling stage (19), wherein at least 30 mol % of all feed gas to the additional cooling stage (19) is formed from the light natural gas streams (portion to 7; portion to 7 sent to 19)(note that 100% of the portion to 7 sent to 19 is formed from portion to 7 sent to 19).  
In regard to claim 13, Yi teaches that one or more (see at least one of the trains) of the parallel treatment and liquefaction trains (trains) comprise an end flash unit (at least part of 9, page 5, line 11 providing “end flash gas” hereafter flash unit), the method further comprises: flashing at least part of the light natural gas streams (portion to 7) from the two or more trains (trains) by the end flash unit (flash unit) to generate at least one end flash stream (page 5, line 11 “end flash gas”); and providing at least a portion (at least part) of the at least one end flash stream (end flash gas) to the additional cooling stage (19).  
In regard to claim 14, Yi teaches that the liquid natural gas plant (plant) further comprises a collecting and compression unit (18, 23), the method comprises: 2Application Serial No. 16/488,887combining the light natural gas streams (portion to 7) and the at least one end flash stream (end flash gas) to generate a combined stream (all fluid to 19); compressing the combined stream (all fluid to 19) to generate a compressed combined stream (46, 47); and providing the compressed combined stream (46, 47) to the additional cooling stage (19).  
In regard to claim 15, Yi teaches that the liquid natural gas plant (plant) further comprises a nitrogen removal stage (at least part of 9), the method comprises: receiving the light natural gas streams (portion to 7 sent to 19) by the nitrogen removal stage (9); removing nitrogen (page 4, line 20-22) from the light natural gas stream (portion to 7 sent to 19) by the nitrogen removal stage (9) to discharge one or more nitrogen depleted streams (liquid methane, page 4, line 20-22); and providing at least one of the one or more nitrogen depleted streams (22) to the collecting and compression unit (18, 23) for combining and compressing to generate the compressed combined stream (46, 47) to the additional cooling stage (19).  
In regard to claim 16, Yi teaches that the liquid natural gas plant (system) comprises a fuel unit (combustion unit of page 4, line 28-30) comprising a fuel inlet (page 4, line 28-30 fuel is sent thereto) to receive a fuel stream (fuel), the fuel stream (fuel) comprising a side stream (page 4, line 28-30 - slipstream) of the 20contaminated natural gas feed stream (“raw natural gas”).  
In regard to claims 18, 19, Yi teaches that at least 75 mol % of all of the feed gas to the additional cooling stage (since 100% of the portion to 7 sent to 19 is formed from portion to 7 sent to 19) is formed from the light natural gas streams (portion to 7 sent to 19).  
In regard to claim 22, Yi teaches retaining at least a first portion (part that is liquefied and sent via 12 to 13) of the respective light natural gas streams (portion to 7) in the respective cooling stage (4, 7) to generate the respective at least partially liquefied natural gas streams (12); providing at least a second portion (portion to 7 to 19) of the respective light natural gas streams (portion to 7) as part of all the feed gas to the additional cooling stage (19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (WO 2015/076975) in view of Roesch (US 2018/0038643).
	Yi teaches all of the limitations of claim 16 as detailed above; however, presuming that the teachings of Yi are not relied upon to show the limitations of claim 16, it is noted that Roesch explicitly teaches a fuel unit (SPF), and providing a fuel stream (3) to the fuel unit (SPF, para. 38, 12), wherein the fuel stream (3) comprises a side stream (3) of a contaminated natural gas feed stream (2).  See that that the feed stream (2) is divided and a side stream (3) of the feed natural gas (2) is sent to a fuel unit (SPF).  Therefore it would have been obvious to a person of ordinary skill in the art to employ a side stream of raw gas as a fuel stream to the fuel unit for the purpose of aiding increasing the efficiency of providing energy and heat production for the plant while reducing the cost and operational demands on the treatment facilities by avoiding the treatment of natural gas that will just go to be consumed in a fuel unit and instead using contaminated natural gas. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (WO 2015/076975) in view of Faka (WO 2015/039169).
Yi teaches that the trains perform the removing the contaminants step, the cooling step, and the providing the additional feed stream step, but presuming that the teachings of Yi are not relied upon to show that the trains comprise four trains, it is noted that Faka teaches four trains (see figures 18, 19, page 22, line 34), and further suggests that a larger number of trains, including four, would be obvious to provide greater liquefaction capacity.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Yi to have four main trains for the purpose of providing the benefits of Yi to larger systems using four trains depending on the situation at hand.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (WO 2015/076975) in view of Jiang (US 2015/0377551) and Mak (US 2017/0336137).
Yi teaches the step of receiving the respective portions of the contaminated natural gas feed stream (1) comprises receiving the respective portions at a feed pressure (pressure thereof).  While Yi does not explicitly state that the pressure the compressors compress to is at least 10 bar above the feed pressure, Yi does teach that the additional liquefaction unit (19) may be a unit from Black and Veatch (page 1, line 35, page 5, line 30 - page 6, line 5).  Jiang teaches such a liquefaction unit and explicitly teaches that the feed pressure to such is desirably 7 MPa (1015 psi)(para. 22).  Further, Mak teaches that it is known to provide an LNG liquefaction plant that includes NGL separation (see heavier separation - 104 prior to LNG liquefaction - 200) and Mak teaches that such advantageously treat rich low pressure shale gas (para. 9) having pressures of 400 psi to 600 psi.  Therefore it would have been obvious to a person of ordinary skill in the art to compress the feed to the additional liquefaction unit to 10 bar more than the feed pressure of the trains for the purpose of processing rich low pressure shale gas and profiting therefrom and providing all of the scaling and production benefits of Yi to such natural gas sources.

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (WO 2015/076975) in view of Dam (WO 2010/139652).
Yi teaches the limitations of claims 14, 15 as detailed above; however, presuming that the teachings of Yi are not relied upon to show the collecting and compressing unit as claimed in claims 14, 15, it is noted that Dam (fig. 3) teaches a collecting and compression unit (395) which 2Application Serial No. 16/488,887combines light natural gas streams (150, 160) and at least one end flash stream (355) to generate a combined stream (as combined by 395); the unit compressing the combined stream (in 395) to generate a compressed combined stream (260); and providing the compressed combined stream (260) to combined processing stage (600).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the compression of the feed to the additional cooling stage of Yi with a multistage compressor that combines and compresses the several streams fed to the additional cooling stage to reduce the footprint of the plant and to reduce redundancy and to gain cost advantages therefrom.
In regard to claim 15, Yi, as modified, therefore teaches that the liquid natural gas plant (plant) further comprises a nitrogen removal stage (at least part of 9), the method comprises: receiving the light natural gas streams (portion to 7 sent to 19) by the nitrogen removal stage (9); removing nitrogen (page 4, line 20-22) from the light natural gas stream (portion to 7 sent to 19) by the nitrogen removal stage (9) to discharge one or more nitrogen depleted streams (liquid methane, page 4, line 20-22); and providing at least one of the one or more nitrogen depleted streams (22) to the collecting and compression unit (see 395 as modified from Dam) for combining and compressing to generate the compressed combined stream (combined fluid from 395) to the additional cooling stage (19).  
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are moot in view of the new grounds of rejection employed herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 25, 2022